 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10   CONSTANZA E. MANCILLA DE
     AREIZAGA,                                               Case No.: 2:18-cv-02072-APG-NJK
11
             Plaintiff(s),                                   Order
12
     v.                                                      (Docket No. 6)
13
     NEW PENN FINANCIAL LLC, et al.,
14
             Defendant(s).
15
16         Pending before the Court is the parties’ stipulation to extend the deadline to answer the
17 second amended complaint. Docket No. 6. The parties ask the Court to extend the deadline to
18 respond to the second amended complaint from November 2, 2018, to November 16, 2018. Local
19 Rule IA 6-1(a) requires that the parties demonstrate that failure to file the motion before the
20 expiration of the deadline was the result of excusable neglect. The parties fail to address, let alone
21 demonstrate, excusable neglect. Docket No. 6. Accordingly, the parties’ request to extend
22 discovery deadlines is hereby DENIED without prejudice.
23         IT IS SO ORDERED.
24         Dated: November 7, 2018
25                                                              _______________________________
                                                                NANCY J. KOPPE
26                                                              United States Magistrate Judge
27
28

                                                     1
